Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/12/2021 has been entered. Claims 11, 21 and 26 have been amended.  Claims 1-10, 13, 23 and 28 were cancelled.  Claims 31-33 have been added. 
Response to Arguments
Applicant’s arguments, see REMARKS filed on 5/12/2021, with respect to 35 U.S.C. 103 rejections of claims 11-13, 14, 16, 19-23, 25, 27-28 have been fully considered and are persuasive.   Therefore, the rejection of claims 11-13, 14, 16, 19-23, 25, 27-28 has been withdrawn.

Allowable Subject Matter
Claims 11-12, 14-22, 24-27, 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on Remarks filed 5/12/2021 and the amended limitations, the prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims.
Regarding independent claims 11, 21 and 26, the prior art of record taken alone or in combination, fails to disclose or render obvious: “retrieving inline documentation describing functionality of an expression for at least one suggested expression in the set of suggested expressions; displaying the retrieved inline documentation adjacent to the set of suggested expressions within the property editor panel” in combination with all limitations recited in claims 11, 21 or 26.

Claims 12, 14-20, 22, 24-25, 27, 29-33 depend either directly or indirectly from independent claims 11, 21 or 26 and are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619